DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (USPN 2018/0336822 A1) in view of Park et al. (USPN 2017/0103707 A1).

As to claim 1, Yan teaches a display panel driving system comprising: 

a first display driving circuit operatively connected to the first panel partition, the first display driving circuit being utilized for driving the first panel partition (see at least fig. 1: driving units 11 – note each driving unit driving a sub-pixel); 
a second display driving circuit operatively connected to the second panel partition, the second display driving circuit being utilized for driving the second panel partition (see at least fig. 1: driving units 11 – note each driving unit driving a sub-pixel);
a comparison circuit (see at least fig. 1: comparing module 40 and fig. 4: S14 “comparing the target brightness value and the corresponding actual brightness value of each of the sub pixels”), wherein: 
the comparison circuit is respectively connected to each of the first display driving circuit and the second display driving circuit (see at least fig. 1: comparing module 40 and driving units 11); 
each display driving circuit is utilized to collect brightness level statistics associated with the display panel partitions it drives (see at least fig. 1: brightness detecting module 20 and fig. 4: S12-S14).
Yan does not directly teach each display driving circuit is configured to determine a cathode voltage value associated with the display panel partition it drives and transmit the cathode voltage value to the comparison circuit; and the comparison circuit is utilized to compare each cathode voltage value for each of the panel partitions received and determine a target value which is then utilized to adjust the cathode voltage of the whole display panel. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison and cathode voltage values of Park into Yan in order to prevent deterioration of picture quality and maximize the effect of reducing power consumption (see Park at least [0102]).

As to claim 9, Yan teaches a driving method of a display device, the method comprising: 

providing a plurality of display driving circuits that respectively drive each of the plurality of panel partitions in a one-to-one ration (see at least fig. 1: driving units 11 – note each driving unit driving a sub-pixel); 
providing a comparison circuit, wherein the comparison circuit is respectively connected to each display driving circuit (see at least fig. 1: comparing module 40 and driving units 11);
utilizing each display driving circuit so as to collect associated brightness level statistics of each panel partition (see at least fig. 1: brightness detecting module 20 and fig. 4: S12-S14).
Yan does not directly teach utilizing each display driving circuit so as to determine a cathode voltage value for each panel partition, and transmit the cathode voltage value to the comparison circuit; utilizing the comparison circuit so as to compare each of the cathode voltage values associated with each panel partition; and determining a target value for each panel partition which is then utilized to adjust a cathode voltage provided to the organic electroluminescent display panel. 
Park teaches utilizing each display driving circuit so as to determine a cathode voltage value for each panel partition, and transmit the cathode voltage value to the comparison circuit; utilizing the comparison circuit so as to compare each of the cathode voltage values associated with each panel partition; and determining a target value for each panel partition which is then utilized to adjust a cathode voltage provided to the organic electroluminescent display panel (see at least [0058] “values of the respective regions are compared with each 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison and cathode voltage values of Park into Yan in order to prevent deterioration of picture quality and maximize the effect of reducing power consumption (see Park at least [0102]).

As to claim 25, Yan teaches a display panel driving system, the system comprising: 
a display panel having a plurality of panel partitions, wherein the display panel is an organic light-emitting diode display panel (see at least Abstract, figs. 1 and 4 – note organic electroluminescent display panel (OLED 211) having a plurality of sub-pixels (i.e. partitions));
a plurality of display driving circuits operatively connected to each of the plurality of panel partitions (see at least fig. 1: driving units 11 – note each driving unit driving a sub-pixel); 
a driving circuit, the driving circuit further comprising: 

a comparison circuit (see at least fig. 1: comparing module 40); 
a power management circuit being connected to the comparison circuit and the display panel (see at least fig. 1: controlling module 50, comparing module 40 and display module 200); 
wherein the comparison circuit is respectively connected to each of the display driving circuits (see at least fig. 1: comparing module 40 and driving units 11); 
each display driving circuit is utilized to collect brightness level statistics associated with each associated display panel partitions driven thereby (see at least fig. 1: brightness detecting module 20 and driving units 11 and fig. 4: S12-S14).; 
and the comparison circuit is utilized to transmit the target value to the power management circuit (see at least fig. 1: comparing module 40 and controlling module 50 and fig. 4: S12-S14).
Yan does not directly teach each display driving circuit is configured to determine an associated cathode voltage value associated with its particular display panel partition driven thereby and transmit the associated cathode voltage value to the comparison circuit; the comparison circuit is utilized to compare each associated cathode voltage value for each of the panel partitions and determine a target value which is then utilized to adjust the cathode voltage of the whole display panel.
Park teaches each display driving circuit is configured to determine an associated cathode voltage value associated with its particular display panel partition driven thereby and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison and cathode voltage values of Park into Yan in order to prevent deterioration of picture quality and maximize the effect of reducing power consumption (see Park at least [0102]).

As to claim 2, the combination of Yan and Park teach the display panel driving system of claim 1 (see above rejection), wherein the comparison circuit is utilized to determine a target value according to the minimum cathode voltage value among a plurality of cathode voltage values received (see Yan at least fig. 4: S12-S14 and Park at least [0058], [0077], and [0093]).

As to claim 3, the combination of Yan and Park teach the display panel driving system of claim 1 (see above rejection), further comprising a power management circuit being connected to the comparison circuit and the display panel, wherein the comparison circuit is further utilized to transmit the target value to the power management circuit; and wherein the power management circuit is utilized to transmit the target value received to the display panel, such that the cathode voltage value of the display panel can be adjusted according to the target value (see Yan at least fig. 1: comparing module 40 and controlling module 50, fig. 4: S12-S14 and Park at least [0058], [0077], and [0093]).

As to claim 4, the combination of Yan and Park teach the display panel driving system of claim 1 (see above rejection), wherein the comparison circuit is provided externally to each display driving circuit, and wherein each display driving circuit is connected to the comparison circuit through a serial peripheral interface or a two-wire interface serial bus (see Yan at least figs. 1-4 and note serial peripheral interface and a two-wire interface serial bus are well known and commonly used in the art and would be obvious to incorporate).
 
As to claim 5, the combination of Yan and Park teach the display panel driving system of claim 1 (see above rejection), wherein the comparison circuit is provided inside the first display driving circuit, and the first display driving circuit is respectively connected to each second display driving circuit through a serial peripheral interface or a two-wire interface serial bus 

As to claim 6, the combination of Yan and Park teach the display panel driving system of claim 3 (see above rejection), wherein the power management circuit is connected to the display panel through a signal line interface (see Yan at least figs. 1-4 and note a signal line interface is well known and commonly used in the art and would be obvious to incorporate).

As to claim 7, the combination of Yan and Park teach the display panel driving system of claim 3 (see above rejection), wherein each display panel operates in a plurality of display frames, wherein each display frame comprises a display period and an idle period; wherein the driving circuit is utilized to collect brightness level statistics of a subsequent display frame, determine an associated cathode voltage, determine an associated target value and adjust the cathode voltage of the display panel in accordance with the associated target value during the idle period that is after the display period of a present display frame and before the display period of the subsequent display frame (see Yan at least figs. 1-4, Abstract, [0009] and Park at least [0058], [0077], and [0093] – note an idle period is well known in the art and would be an obvious substitution).

As to claim 8, the combination of Yan and Park teach the display panel driving system of claim 1 (see above rejection), wherein the display panel is an organic light-emitting diode display panel (see Yan at least fig. 1: OLED 211).

As to claim 10, the combination of Yan and Park teach the driving method of a display device of claim 9 (see above rejection), wherein step of determining the target value is performed by the comparison circuit, and wherein this step further comprises: determining a minimum cathode voltage value among each of the cathode voltage values received as the target value (see Yan at least fig. 4: S12-S14 and Park at least [0058], [0077], and [0093]).

As to claim 11, the combination of Yan and Park teach the driving method of a display device of claim 9 (see above rejection), wherein the display device further comprises a power management circuit that is respectively connected to the comparison circuit and the display panel, and wherein the method further comprises steps of: utilizing the comparison circuit to transmit the target value to the power management circuit; utilizing the power management circuit to transmit the target value to the display panel in order to adjust the cathode voltage of the display panel in accordance with each target value (see Yan at least fig. 1: comparing module 40 and controlling module 50, fig. 4: S12-S14 and Park at least [0058], [0077], and [0093]).
 
As to claim 12, the combination of Yan and Park teach the driving method of a display device of claim 11 (see above rejection), wherein: each display frame of the display device operates having a display period and an idle period; and the method further comprises: obtaining the brightness level statistics, determining the cathode voltage, determining the target value and adjusting the cathode voltage of the display panel in accordance the target 

As to claim 13, the combination of Yan and Park teach a computing device operatively connected to a display panel, wherein the computing device comprises: a storage device; and a processor operatively connected to the storage device and to the display panel; wherein the storage device is utilized to store executable commands, and wherein the processor is utilized to execute the executable commands configured to instruct the processor to perform the steps of the driving method of the display device (see Yan at least fig. 1, [0065], and Park at least figs. 1 and 5 and [0098], [0100]) according to claim 9 (see above rejection). 

As to claim 14, the combination of Yan and Park teach a non-transitory computer-readable storage medium, wherein, the computer readable medium is utilized to store executable commands, when the executable commands are executed so as to perform the driving method (see Yan at least fig. 1, [0065], and Park at least figs. 1 and 5 and [0098], [0100]) according to claim 9 (see above rejection). 



As to claim 27, the combination of Yan and Park teach the display panel driving system of claim 25 (see above rejection), wherein the power management circuit is utilized to transmit the target value received to the display panel, such that the cathode voltage value of the display panel can be adjusted according to the target value (see Yan at least figs. 1-4, Abstract, [0009] and Park at least [0058], [0077], and [0093]).

As to claim 28, the combination of Yan and Park teach the display panel driving system of claim 27 (see above rejection), wherein the brightness level statistics is obtained by: in accordance with the pixel grayscale values, statistically calculating minimum voltage differences required for each gray level (see Yan at least Abstract and Park at least [0046], [0065]-[0067]).

As to claim 29, the combination of Yan and Park teach the display panel driving system of claim 28 (see above rejection), wherein the brightness level statistics is further obtained by: transmitting a black picture to the display panel; measuring display brightness of the black picture; adjusting the cathode voltage values of the display incrementally; and determining the 

As to claim 30, the combination of Yan and Park teach the display panel driving system of claim 29 (see above rejection), wherein the brightness level statistics is further obtained by learning a correspondence between brightness and voltage difference (see Yan at least figs. 1-4 and Park at least [0042], [0058], [0077], [0093]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ma et al. (USPN 2018/0211619) teaches two display regions (partitions) and two drivers (see at least figs. 1, 2 and 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        12/30/26615688

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623